Per curiam.
This appeal by the mother complains that the trial court abused its discretion in divesting her of custody of her nine-year-old minor child and in granting custody to the father. We affirm. There is reasonable evidence in the record to support the decision. Hawkins v. Hawkins, 240 Ga. 30 (1977).

Judgment affirmed.


All the Justices concur, except 
*246
Hall, J., who dissents.

Submitted November 15, 1977
Decided November 28, 1977.
Albert B. Wallace, for appellant.
Hutcheson & Kilpatrick, Lee Hutcheson, for appellee.